Opinion by
Tilson, J.
Two samples of the swim suits were admitted in evidence. The witness for the plaintiffs, a woman, testified that there was a brassiere attached to each swim suit. The witness for the defendant, a man, testified that there was no brassiere. From the testimony and in view of the dictionary definition of a “brassiere” the court was inclined to hold that the merchandise consists of swim suits to which are attached brassieres, which are in turn composed in part of elastic fabrics. In Stein v. United States (28 C. C. P. A. 280, C. A. D. 155) the appellate court held an elastic fabric to be a braid. There was no evidence produced by the plaintiffs to overcome the presumption of correctness attaching to such classification in this case by the collector. On the' record presented the protest was overruled.'